      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 1 of 25




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


   CAROLYN BRINDELL, et al.                                        CIVIL ACTION


   VERSUS                                                          NO. 21-216


   CARLISLE INDUSTRIAL BRAKE AND                                   SECTION: “G”(3)
   FRICTION INC., et al.


                                      ORDER AND REASONS

     In this litigation, Plaintiffs Carolyn Brindell, John Brindell III, Connie Dupay, and

Christopher Brindell (collectively, “Plaintiffs”) allege that Decedent John Brindell, Jr.

(“Decedent”) was exposed to asbestos-containing products by several defendants in the above-

captioned matter. 1 Before the Court is Plaintiffs’ “Emergency Motion to Remand.” 2 Defendants

Eaton Corporation, Pneumo Abex, LLC, Utility Trailer Manufacturing Company, Strick Trailers,

LLC, CRA Trailers, Inc., and Great Dane LLC (collectively, “Removing Defendants”) oppose the

motion to remand. 3 Considering the motion, the memoranda in support and in opposition, the

record, and the applicable law, the Court grants the motion to remand.

                                          I. Background

       From 1970 to 1984, Puerto Rico Marine Management (“PRMM”) allegedly employed

Decedent as a mechanic at the Port of New Orleans. 4 Plaintiffs allege that Utility Trailer



       1
           Rec. Doc. 1-2 at 6.
       2
           Rec. Doc. 5.
       3
           Rec. Doc. 8.
       4
           Rec. Doc. 1-2 at 6.

                                               1
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 2 of 25




Manufacturing Company (“Utility”), Taylor-Seidenbach, Inc. (“Taylor”), Eagle Inc. (“Eagle”),

and several other defendants in this case exposed Decedent to asbestos-containing products during

Decedent’s employment with PRMM. 5 Plaintiffs contend that exposure to asbestos causes

irreparable lung damage, which may manifest itself via mesothelioma. 6 Plaintiffs note that

Decedent was diagnosed with mesothelioma on May 15, 2019 and passed away on July 6, 2019.7

       On September 17, 2019, Plaintiffs filed a petition in the Civil District Court for the Parish

of Orleans against Removing Defendants, Utility, Taylor, Eagle, and Eagle’s insurers—First State

Insurance Company (“First State”) and United States Fidelity and Guaranty Company

(“Fidelity”). 8 Plaintiffs bring negligence and strict liability claims against these defendants and

several other defendant companies not pertinent for the instant motion. 9

       On April 1, 2020, Utility removed the case to this Court for the first time, asserting diversity

jurisdiction pursuant to 28 U.S.C. § 1332. 10 In the notice of removal, Utility acknowledged that

Plaintiffs and four defendants—Taylor, Eagle, First State, and Fidelity—were Louisiana citizens

for diversity purposes.11 Nevertheless, Utility asserted that each non-diverse defendant’s


       5
        Id. at 5. The following additional companies are listed as defendants in this matter: Carlisle Industrial Brake
       and Friction, Inc.; CRA Trailers Inc., Eaton Corporation; Great Dane LLC; Lufkin Industries, LLC; Pneumo
       Abex, LLC; Strick Trailers, LLC; the Port of New Orleans, LLC; the Board of Commissioners for the Port
       of New Orleans, LLC; Union Carbide Corporation; Wilson Trailer Company; and ZF Active Safety US Inc.
       Plaintiffs have agreed to voluntarily dismiss claims against Union Carbide Corporation, the Port of New
       Orleans, LLC, and the Board of Commissioners for the Port of New Orleans, LLC. Rec. Doc. 1 at 7, 22.
       6
           Rec. Doc. 1-2 at 6.
       7
           Id. at 7.
       8
           Id. at 1–4.
       9
           See generally Rec. Doc. 1-2.
       10
            Brindell v. Carlisle Indus. Brake & Friction Inc., 20-cv-1075, Rec. Doc. 1.
       11
         Id. at 4. Although Port of Orleans, LLC and The Board of Commissions for the Port of Orleans were non-
       diverse defendants when the case was removed, “Plaintiffs do not dispute that they have agreed to voluntarily
       dismiss these defendants.” Rec. Doc. 1 at 7.

                                                          2
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 3 of 25




citizenship should be disregarded because each non-diverse defendant was improperly joined in

order to defeat diversity jurisdiction in federal court. 12

        On May 1, 2020, Plaintiffs filed a motion to remand, arguing that the four non-diverse

defendants were not improperly joined to defeat diversity jurisdiction.13 On June 9, 2020, the Court

granted the motion and remanded the case to state court. 14 The Court found that the non-diverse

defendants were not improperly joined because Plaintiffs had adequately stated strict liability and

negligence claims against each non-diverse defendant. 15 Therefore, the Court held that remand

was appropriate. 16

        The Court noted that although it need not conduct a summary inquiry, such an inquiry only

“substantiates why remand is appropriate in this case.” 17 The Court pointed to the affidavit of

Raymond Kain (“Mr. Kain”) as an example of summary-judgment type evidence that “create[d] a

disputed issue of fact” as to whether Taylor and Eagle exposed Decedent to asbestos. 18 In the

affidavit, Mr. Kain asserted that he worked with Decedent at PRMM. 19 According to Mr. Kain’s

affidavit, he and Decedent were “present and exposed to asbestos from maintenance work and




        12
             Id. at 6.
        13
             Brindell v. Carlisle Indus. Brake & Friction Inc., 20-cv-1075, Rec. Doc. 12.
        14
          Brindell v. Carlisle Indus. Brake & Friction Inc., No. CV 20-1075, 2020 WL 3056398, at *7 (E.D. La.
        June 9, 2020) (Brown, C.J.).
        15
             Id. at *5.
        16
             Id.
        17
             Id. at *6.
        18
             Id.
        19
             Rec. Doc. 1-2 at 260.

                                                           3
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 4 of 25




insulation repair work performed by a variety of contractors” including Eagle and Taylor. 20 Mr.

Kain attested that they “saw airborne asbestos dust from the work of Eagle and Taylor,” during

their employment.21 According to the affidavit, Mr. Kain “was able to identify [Eagle and Taylor]

by their trucks, uniforms, and equipment.” 22 Thus, even after a summary inquiry, the Court held

that the non-diverse defendants were not improperly joined and there was not diversity jurisdiction

over the action. 23 However, the Court’s June 9, 2020 Order specifically states that “even if the

Court did not consider Kain’s declaration, the Court’s conclusion would not differ” because Utility

had not presented evidence that would negate the possibility of recovery against the non-diverse

defendants.24

       On February 2, 2021, Removing Defendants removed the case to this Court for a second

time, again asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332. 25 In the notice of removal,

Removing Defendants again concede that four defendants—Taylor, Eagle, First State, and

Fidelity—are Louisiana citizens and are therefore not diverse from Plaintiffs. 26 However,

Removing Defendants again assert that each non-diverse defendant’s citizenship should be

disregarded because each non-diverse defendant was improperly joined in order to defeat federal

jurisdiction. 27 Removing Defendants argue that the Court’s June 9, 2020 Order relied on the


       20
            Id.
       21
            Id.
       22
            Id.
       23
            Brindell, 2020 WL 3056398, at *6.
       24
            Id. at *6 n. 100.
       25
            Rec. Doc. 1.
       26
            Id. at 3.
       27
            Id. at 5.

                                                  4
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 5 of 25




affidavit of Mr. Kain, an affidavit which Removing Defendants now assert was “procured and

executed in bad faith in order to avoid a proper removal.” 28 Removing this affidavit from

consideration, Defendants claim, makes clear that the non-diverse parties were improperly joined

and that the Court therefore has jurisdiction over this case.29 Removing Defendants further assert

that the notice of removal was timely for two reasons.30 First, they claim that although the notice

of removal was filed over a year after the case was originally filed in state court, it was nevertheless

timely because Plaintiffs acted in bad faith to prevent removal. 31 Second, they assert that it was

timely because it was filed within 30 days of Defendants’ receipt of “other paper,” namely, a

transcript of Mr. Kain’s deposition on January 29, 2021.32

        On February 5, 2021, Plaintiffs filed the instant “Emergency Motion to Remand.”33 On

February 11, 2021, Removing Defendants filed an opposition.34 On February 17, 2021, the Court

held oral argument on the motion via videoconference.35 Also on February 17, 2021, with leave of

Court, Plaintiffs filed a reply in further support of the motion to remand. 36

                                       II. Parties’ Arguments

A.      Plaintiffs’ Arguments in Support of the Motion to Remand


        28
             Id. at 4.
        29
             Id.
        30
             Id. at 16.
        31
             Id.
        32
             Id.
        33
             Rec. Doc. 5.
        34
             Rec. Doc. 8.
        35
             Rec. Doc. 16.
        36
             Rec. Doc. 25.

                                                   5
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 6 of 25




       Plaintiffs raise three issues in the instant motion. 37 Plaintiffs assert that removal in the

instant case is “procedurally barred both on timing grounds and by [Removing Defendants’] failure

to have obtained the consent of all Defendants,” as well as “substantively barred by this Court’s

June 9, 2020 Order which soundly rejected Defendants’ claims of improper joinder.”38

       First, Plaintiffs argue that Removing Defendants failed to obtain the consent of the non-

diverse defendants prior to removal. 39 Because this Court determined in its June 9, 2020 Order

“that Eagle and Taylor are properly joined Defendants,” Plaintiffs contend that “their consent is

required under 28 U.S.C. § 1446(b)” prior to removal. 40

       Second, Plaintiffs allege that the notice of removal was untimely filed. 41 Plaintiffs argue

that Mr. Kain’s deposition on January 29, 2021 did not re-start the thirty-day deadline for

removal. 42 Instead, Plaintiffs contend that removal was proper only within thirty days of the first

time that Defendants ascertained grounds for removal which was in April 2020 after the deposition

of Keith Poleto, another of Decedent’s former co-workers. 43 Therefore, Plaintiffs argue that

Removing Defendants’ current attempt to remove the suit to this Court is untimely. 44

       Third, Plaintiffs contend that Mr. Kain’s affidavit was not procured in bad faith to avoid




       37
            Rec. Doc. 5-1.
       38
            Id. at 5.
       39
            Id.
       40
            Id.
       41
            Id.
       42
            Id. at 6.
       43
            Id.
       44
            Id. at 7.

                                                 6
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 7 of 25




removal. 45 Regardless, Plaintiffs assert that this Court made “resoundingly clear” that its June 9,

2020 Order did not rely on Mr. Kain’s affidavit. 46 Therefore, Plaintiffs argue that this Court should

once again remand this case to state court. 47

B.     Removing Defendants’ Arguments in Opposition to the Motion to Remand

        Removing Defendants first argue that the four non-diverse defendants—Taylor, Eagle,

First State, and Fidelity—were improperly joined because Plaintiffs have no reasonable basis for

recovery against the non-diverse parties.48 In addition to the arguments already made in opposition

to the first motion to remand, Removing Defendants claim that Plaintiffs have not engaged in

discovery with the non-diverse defendants and that Mr. Kain’s recent deposition contradicted the

information originally provided in his affidavit, making clear that Plaintiffs do not have legitimate

claims against the non-diverse defendants.49 Removing Defendants contend that Mr. Kain’s

deposition testimony proves that Mr. Kain “simply has no personal knowledge of any work done

by either Eagle or [Taylor] involving an asbestos containing product in the vicinity” of Decedent

and therefore, “demonstrates anew, as new paper . . . that the non-diverse defendants were

improperly joined.”50

       Removing Defendants further argue that removal is timely because Plaintiffs acted in bad

faith to prevent removal. 51 Removing Defendants allege that Plaintiffs have pursued claims against


       45
            Id.
       46
            Id. at 7–8.
       47
            Id.
       48
            Rec. Doc. 8 at 8.
       49
            Id.
       50
            Id. at 13.
       51
            Id.

                                                  7
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 8 of 25




the non-diverse defendants “half-heartedly” by failing to propound discovery to Eagle, Taylor,

First State, or Fidelity, and failing to depose their corporate representatives. 52 Removing

Defendants allege that Plaintiffs purposely waited until after the one year deadline for removal had

passed before exchanging discovery and providing their expert reports, which Removing

Defendants assert clearly show that Plaintiffs have no claim against the non-diverse defendants.53

       Finally, Removing Defendants argue that Plaintiffs’ counsel have a pattern of using similar

tactics in other cases to prevent removal. 54 Removing Defendants contend that Plaintiffs’ counsel

have brought claims against Taylor in bad faith in other cases for the sole purpose of preventing

federal jurisdiction.55

C.     Plaintiffs’ Arguments in Further Support of the Motion to Remand

       In reply, Plaintiffs assert that Removing Defendants cannot meet the high burden required

for a showing of improper joinder. 56 Plaintiffs claim that “[t]his Court has already considered this

question, in this case” and found that Plaintiffs have adequately asserted negligence and strict

liability claims against the non-diverse defendants.57 Moreover, Plaintiffs contend that this Court,

in undertaking a summary inquiry in its June 9, 2020 Order, “emphasized that it need not consider

Mr. Kain’s affidavit” in finding that Removing Defendants had “failed to negate a possibility of

the non-diverse defendant[s]’ liability.”58


       52
            Id. at 15–16.
       53
            Id. at 16.
       54
            Id.
       55
            Id. at 16–17.
       56
            Rec. Doc. 25 at 1.
       57
            Id. at 2.
       58
            Id.

                                                 8
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 9 of 25




        Plaintiffs claim that Removing Defendants’ argument surrounding inconsistencies between

Mr. Kain’s affidavit and his later deposition testimony “reveals that Removing Defendants have

mischaracterized the record.” 59 Plaintiffs allege that Removing Defendants “cherry-picked”

statements made by Mr. Kain during his deposition while “entirely ignor[ing] Mr. Kain’s later

testimony confirming . . . the basis for the statements in his affidavit.” 60

        Finally, Plaintiffs contend that Removing Defendants’ statements regarding Plaintiffs’

failure to engage in discovery with the non-diverse defendants is false. 61 Plaintiffs claim that they

engaged in discovery with Eagle, have submitted expert witness reports, and have interacted with

the non-diverse defendants during depositions.62

                                              III. Legal Standard

A.      Legal Standard for Removal

        A defendant may remove a state civil court action to federal court if the federal court has

original jurisdiction over the action. 63 Remand to state court is appropriate if the federal court lacks

subject matter jurisdiction. 64 A federal court has subject matter jurisdiction over an action pursuant

to 28 U.S.C. § 1332 “where the matter in controversy exceeds the sum or value of $75,000” and

the action “is between citizens of different states.” 65 Any “doubts regarding whether removal



        59
             Id. at 3.
        60
             Id.
        61
             Id.
        62
             Id. at 4–5.
        63
             28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).
        64
          Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
        1160, 1164 (5th Cir. 1988)).
        65
             28 U.S.C. § 1332(a)(1).

                                                          9
       Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 10 of 25




jurisdiction is proper should be resolved against federal jurisdiction.”66

B.      Timeliness of the Notice of Removal

        Generally, a notice of removal must be filed within 30 days of the receipt of a copy of the

initial pleading by the defendant.67 However, if the case is not originally removable, but it later

becomes removable, the defendant must remove the case within 30 days of notice that the case has

become removable.68 Nevertheless, even if a defendant receives such notice that a case has become

removable after the initial pleading, if it has been more than 1 year since the commencement of

the action, the case may not be removed “unless the district court finds that the plaintiff has acted

in bad faith in order to prevent a defendant from removing the action.” 69 The Fifth Circuit applies

this “bad faith” exception when a party has “attempted to manipulate the statutory rules for

determining federal removal jurisdiction, thereby preventing the defendant from exercising its

rights.” 70

C.      Improper or “Fraudulent” Joinder 71

        In this case, the parties do not dispute that Taylor, Eagle, First State, and Fidelity are

citizens of Louisiana, and that their presence in this suit destroys diversity. Despite the presence

of non-diverse defendants in this lawsuit, Removing Defendants argue that removal is proper

because Plaintiffs have fraudulently joined the non-diverse defendants in order to avoid federal


        66
              Vantage Drilling Co. v. Hsin-Chi Su, 741 F.3d 535, 537 (5th Cir. 2014) (internal citation omitted).
        67
              28 U.S.C. § 1446(b)(1).
        68
              28 U.S.C. § 1446(b)(3).
        69
              28 U.S.C. § 1446(c)(1).
        70
              Tedford v. Warner-Lambert Co., 327 F.3d 423, 426 (5th Cir. 2003).
        71
          The Fifth Circuit refers to “fraudulent joinder” as “improper joinder.” See Melder v. Allstate Corp., 404
        F.3d 328, 329 (5th Cir. 2005). However, the term “fraudulent joinder” is still used in many Fifth Circuit
        cases. See, e.g., Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006).

                                                           10
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 11 of 25




jurisdiction over this suit.

        “The fraudulent joinder doctrine ensures that the presence of an improperly joined, non-

diverse defendant does not defeat federal removal jurisdiction premised on diversity.”72 The party

asserting improper joinder “bears a heavy burden of proving that joinder of the in-state party was

improper.” 73 The Fifth Circuit has long recognized two methods of improper joinder: (1) actual

fraud in the pleading of jurisdictional facts, and (2) the inability of the plaintiffs to plead a cause

of action against the non-diverse defendants in state court. 74 In this case, Removing Defendants

allege that Taylor, Eagle, First State, and Fidelity are improperly joined because Plaintiffs cannot

plead a cause of action against them.

        In Smallwood v. Illinois Central Railroad Co., the Fifth Circuit stated that “the test for

fraudulent joinder is whether the defendant has demonstrated that there is no possibility of recovery

by the plaintiff against an in-state defendant, which, stated differently, means that there is no

reasonable basis for the district court to predict that the plaintiff might be able to recover against

an in-state defendant.”75 District courts may assess whether a plaintiff has “a reasonable basis of

recovery under state law” in either of two ways. 76 First, “[t]he court may conduct a Rule 12(b)(6)-

type analysis, looking initially at the allegations of the complaint to determine whether the

complaint states a claim under state law against the in-state defendant.”77 Second, in rare cases, if




        72
             Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009) (internal citations omitted).
        73
             Smallwood v. Illinois Central Railroad Co., 385 F.3d 568, 574 (5th Cir. 2004).
        74
             Crockett, 436 F.3d at 532 (internal citations omitted).
        75
             Smallwood, 385 F.3d at 573.
        76
             Id.
        77
             Id.

                                                           11
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 12 of 25




“a plaintiff has stated a claim, but has misstated or omitted discrete facts that would determine the

propriety of joinder” the district court “may, in its discretion, pierce the pleadings and conduct a

summary inquiry.”78

       If a court decides to “pierce the pleadings” when assessing a claim of improper joinder, it

may “consider summary-judgment-type evidence in the record, but must also take into account all

unchallenged factual allegations, including those alleged in the complaint, in the light most

favorable to the plaintiff,” and resolve “[a]ny contested issues of fact and any ambiguities of state

law” in the plaintiff’s favor. 79 However, a court does not assess “whether the plaintiff will actually

or even probably prevail on the merits of the claim,” but only determines whether there is “a

possibility that the plaintiff might do so.” 80 In other words, where courts choose to pierce the

pleadings, the party asserting fraudulent joinder must provide evidence that “negate[s] the

possibility” that the non-diverse party may be held liable.81

       The Fifth Circuit has stated that district courts should look at summary-judgment-type

evidence at this stage of the proceedings only in those cases, “hopefully few in number, in which

a plaintiff has stated a claim, but has misstated or omitted discrete facts that would determine the

propriety of joinder.”82 Even in such cases, the district court’s decision to pierce the pleadings and

conduct a summary inquiry is within in its discretion. 83




       78
            Id.
       79
            Travis v. Irby, 326 F.3d 644, 648–49 (5th Cir. 2003).
       80
            Guillory v. PPG Indus., Inc., 434 F.3d 303, 308–09 (5th Cir. 2005).
       81
            Travis, 326 F.3d at 650.
       82
            Smallwood, 385 F.3d at 573.
       83
            Id.

                                                         12
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 13 of 25




                                                      IV. Analysis

        Plaintiffs argue that remand is appropriate because the notice of removal was not timely

filed and because Removing Defendants cannot meet their heavy burden of establishing that the

non-diverse defendants were improperly joined. In response, Removing Defendants assert that this

Court has jurisdiction over this matter because the non-diverse defendants were improperly joined.

Removing Defendants also contend that removal was timely because Plaintiffs engaged in bad

faith to prevent removal and because the notice of removal was filed within 30 days of Mr. Kain’s

January 29, 2021 deposition, at which time Removing Defendants assert that they received new

information that made them aware that the case was removable. The Court addresses each of these

issues in turn.

A.      Whether the Notice of Removal was Timely

        Plaintiffs asserts that Removing Defendants are precluded from removing this case because

Removing Defendants failed to remove the action within 30 days of the case becoming removable

or within 1 year of the case being filed in state court. 84 Plaintiffs contend that they did not act in

bad faith to prevent removal and note that they continue to pursue their claims against the non-

diverse defendants.85

        In opposition, Removing Defendants assert that they removed the case within 30 days of

Mr. Kain’s January 29, 2021 deposition, when they allege they obtained new evidence suggesting

that the case was removable.86 Moreover, Removing Defendant argue that removal is appropriate

despite the case having been filed in state court more than one year ago because Plaintiffs acted in



        84
             Rec. Doc. 5-1 at 5; Rec. Doc. 25 at 6.
        85
             Rec. Doc. 25 at 6.
        86
             Rec. Doc. 8 at 6.

                                                           13
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 14 of 25




bad faith by keeping the non-diverse parties in this case in order to prevent removal. 87 Specifically,

Removing Defendants contend that this bad faith is evidenced by: (i) the inconsistencies between

Mr. Kain’s affidavit and deposition testimony, inconsistences that Removing Defendants allege

Plaintiffs knew about before submitting Mr. Kain’s “confect[ed] affidavit” to this Court in support

of the first motion to remand and (ii) Plaintiffs’ failure to develop any of the claims against the

non-diverse defendants.88

       Considering that Removing Defendants removed the case more than one year after it was

initially filed in state court, Removing Defendants must show that Plaintiffs acted in bad faith to

prevent removal. 89 “In determining whether a plaintiff has acted in bad faith to prevent removal,

the question is what motivated the plaintiff in the past—that is, whether the plaintiff’s litigation

conduct was meant to prevent a defendant from removing the action.” 90 Analyzing each of

Removing Defendants’ bad faith arguments in turn, Removing Defendants have not shown that

Plaintiffs acted in bad faith to prevent removal.

       First, Removing Defendants argue that Plaintiffs’ bad faith is evidenced by contradictions

between Mr. Kain’s January 29, 2021 deposition testimony and the affidavit of Mr. Kain that

Plaintiffs previously submitted to this Court in support of the first motion to remand. 91 Removing

Defendants assert that the inconsistencies between the affidavit and deposition testimony prove

that Mr. Kain’s “testimony cannot support the claims against the non-diverse defendants, as he



       87
            Id. at 15–16.
       88
            Id.
       89
            28 U.S.C. § 1446(c)(1).
       90
            Slann v. Eagle, Inc., No. CV 20-3347, 2021 WL 389500, at *1 (E.D. La. Feb. 4, 2021) (Milazzo, J.).
       91
            Rec. Doc. 8 at 9.

                                                        14
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 15 of 25




cannot describe any work either Eagle or Taylor-Seidenbach did in [Decedent]’s vicinity.”92

Because Plaintiffs’ counsel spoke to Mr. Kain “in April 2020 in order to confect the ‘affidavit’”

Removing Defendants argue that Plaintiffs’ counsel knew, or should have known, that Mr. Kain’s

testimony would not support their claims against the non-diverse defendants.93 Removing

Defendants go so far as to suggest that “Plaintiffs likely suborned perjury by submitting the

affidavit to this Court.” 94

        The Court does not take these allegations lightly. Accusations of perjury are serious and

should not be wielded without evidentiary support. The fatal flaw in Removing Defendants’

argument is that they have failed to prove its premise—namely, Removing Defendants have not

shown that Mr. Kain’s affidavit was false or that it was not based on personal knowledge.

        Plaintiffs presented Mr. Kain’s affidavit to this Court as an exhibit to the first motion to

remand and as support for their argument that Eagle and Taylor were not improperly joined.

Specifically, Plaintiffs presented the affidavit to show that Taylor and Eagle may have exposed

Decedent to asbestos when he worked for PRMM. In the affidavit, Mr. Kain asserted that he

worked with Decedent at PRMM. 95 According to Mr. Kain’s affidavit, he and Decedent were both

“present and exposed to asbestos from maintenance work and insulation repair work performed by

a variety of contractors” including Eagle and Taylor. 96 Mr. Kain asserts that they “saw airborne




        92
             Id. at 15.
        93
             Id.
        94
             Id. at 9.
        95
             Rec. Doc. 1-2 at 260.
        96
             Id.

                                                 15
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 16 of 25




asbestos dust from the work of Eagle and Taylor” during their employment. 97 Mr. Kain states that

he “was able to identify [Eagle and Taylor] by their trucks, uniforms, and equipment.”98

       During his deposition on January 29, 2021, Mr. Kain did not recant his affidavit. Instead,

he affirmed that the affidavit was accurate and made to the best of his personal knowledge. 99 His

testimony confirmed many of the statements made in his affidavit, and provided further support

for Plaintiffs’ claims that the non-diverse defendants may have exposed Decedent to asbestos. For

example, Mr. Kain testified that he believes he saw trucks with Eagle’s logo while working on

ships owned by PRMM. 100 He testified that he saw Eagle employees working in the holds of the

ship. 101 He testified that he recalled seeing Taylor “performing maintenance work and/or insulation

repair work onboard these same ships at the Port of New Orleans.” 102 He testified that he saw some

sort of dust come from the areas where Eagle and Taylor employees worked.103 He testified that

he knew that Decedent checked on steam lines that were “wrapped with insulation.” 104 Overall,

Mr. Kain’s testimony does not, as Removing Defendants argue, contradict his affidavit.

       Removing Defendants point to several statements made by Mr. Kain during his deposition




       97
            Id.
       98
         Id.
       99
         See, e.g., Rec. Doc. 1-2 at 206 (answering “Yes, as far as I’m concerned” when asked if the affidavit was
       accurate and answering “Exactly” when asked if the affidavit was based on his personal knowledge); Id. at
       252 (testifying that he was “giving the best of [his] knowledge” when he signed the affidavit).
       100
             Id. at 212.
       101
             Id. at 218.
       102
             Id. at 206.
       103
             Id. at 218.
       104
             Id.

                                                      16
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 17 of 25




that they argue prove that Mr. Kain’s affidavit was false or made in bad faith. 105 For example,

Removing Defendants note that Mr. Kain testified that he “had no idea what asbestos was,” and

was only “pretty sure” that Eagle employees were working on the ships.106 While these statements

may affect the weight given to Mr. Kain’s testimony, they do not prove that Mr. Kain’s affidavit

was false or made in bad faith. Mr. Kain’s deposition testimony comes more than forty years after

the alleged asbestos exposure at issue in this case—this lapse of time may mean that Mr. Kain does

not remember everything that happened while working with Decedent. The fact that Defendants

may be able to pull out discrepancies in Mr. Kain’s testimony through cross-examination does not

discredit the entirety of Mr. Kain’s affidavit or memory. Mr. Kain’s deposition testimony,

therefore, provides no basis for this Court to find that Plaintiffs acted in bad faith by presenting

the affidavit to the Court or by maintaining their claims against the non-diverse defendants.

       Even recognizing the discrepancies between Mr. Kain’s affidavit and his deposition

testimony, Removing Defendants have not proven that Plaintiffs’ counsel were aware of these

inconsistencies when they originally filed the affidavit in support of the first motion to remand.

Removing Defendants claim that Plaintiffs “confect[ed]” Mr. Kain’s affidavit and claim that

“Plaintiffs’ counsel has known—or at least should have known—for over eight months that Kain’s

testimony would be lacking.” 107 Removing Defendants even go as far as to allege that “Plaintiffs

likely suborned perjury by submitting the affidavit to this Court.” 108 Yet, despite making such




       105
             Rec. Doc. 8 at 10–13.
       106
             Id. at 6–10.
       107
             Id. at 13–15.
       108
             Id. at 9.

                                                17
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 18 of 25




serious allegations, Removing Defendants provide no evidence in support of their claims.109

Removing Defendants have not proven that Mr. Kain’s affidavit was based on anything but his

own knowledge, that Plaintiffs knew that Mr. Kain’s affidavit was false or exaggerated, or that

Plaintiffs presented a false affidavit to circumvent federal jurisdiction.

       Further, while Removing Defendants assert that “[p]rior to [the first] removal, Plaintiffs

had neither listed Kain as a witness nor noticed his deposition,” 110 Removing Defendants have

failed to explain why they did not depose Mr. Kain earlier. Mr. Kain was known to the Defendants

since at least April 29, 2020, when Plaintiffs submitted his affidavit to this Court in support of the

first motion to remand. 111 There was nothing preventing Removing Defendants from deposing Mr.

Kain themselves prior to the one-year deadline for removal—they simply chose not to do so.

       In addition to their arguments surrounding Mr. Kain’s affidavit, Removing Defendants

point to Plaintiffs’ alleged failure to develop any of the claims against the non-diverse defendants

as further evidence of bad faith. 112 Removing Defendants assert that Plaintiffs waited until after

the one-year deadline for removal before: (1) “direct[ing] any discovery to the non-diverse

[d]efendants”; (2) serving expert reports “which made clear that [Taylor] and Eagle were not actual

targets for Plaintiffs’ claims”; and (3) “noticing the deposition of the one witness Plaintiffs stated

would make their case against both Eagle and [Taylor],” Mr. Kain. 113 Removing Defendants also

argue that Plaintiffs’ expert reports show that Plaintiffs do not plan to pursue claims against the



       109
             Id. at 13–15.
       110
             Id. at 14.
       111
             Rec. Doc. 1-2 at 260.
       112
             Rec. Doc. 8 at 15–16.
       113
             Id. at 16.

                                                 18
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 19 of 25




non-diverse defendants.114

       Again, Removing Defendants have not met their burden of showing that Plaintiffs acted in

bad faith to prevent removal by maintaining their claims against the non-diverse defendants. For

example, despite Removing Defendants’ claims to the contrary, 115 Plaintiffs’ expert reports

support Plaintiffs’ assertion that they are actively pursuing their claims against the non-diverse

defendants. Dr. Richard Cohen’s opinion clearly states:

       Based on the information available to me and that I have reviewed in this case,
       [Decedent] had significant and meaningful exposures to asbestos from his work
       with and around asbestos containing products including brakes, insulation, and the
       associated dust and debris. It is my opinion to a reasonable degree of medical
       certainty that [Decedent] had a malignant mesothelioma that was caused by these
       identified exposures to asbestos. His asbestos exposure was the direct and sole
       cause of his mesothelioma.116

       Likewise, Dr. Marty Kanarek’s report notes that Decedent was “exposed to asbestos from

insulation on ships,” and he opines that “[a]ll types of asbestos are known to cause mesothelioma

and there is no known safe level of exposure and all doses are cumulative in increasing the risk of

mesothelioma.”117 Finally, Dr. Brent Staggs’ report notes that Decedent “was present and exposed

to asbestos from maintenance work and insulation repair work performed on the ships by a variety

of contractors, including Eagle and [Taylor].”118 Dr. Stagg opines:

       [Decedent] had significant exposures to asbestos from his frequent and proximate
       work with and around asbestos containing products, over his working lifetime. It is
       my opinion to a reasonable degree of medical certainty that [Decedent] has a
       malignant mesothelioma and pleural plaques that were caused by these identified


       114
             Id. at 15.
       115
             Id.
       116
             Rec. Doc. 8-1 at 6 (emphasis added).
       117
             Rec. Doc. 1-2 at 427.
       118
             Rec. Doc. 8-1 at 34.

                                                    19
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 20 of 25




        and substantial exposures to asbestos. 119

Each of these reports supports Plaintiffs assertion that they are diligently pursuing their claims

against the non-diverse defendants, who they allege contributed to Decedent’s injury by exposing

him to asbestos dust found in insulation.

      Therefore, because Removing Defendants have not shown that Plaintiffs provided a false

affidavit to circumvent federal jurisdiction nor that Plaintiffs failed to pursue their claims against

the non-diverse defendants, Removing Defendants have failed to provide evidence that Plaintiffs

acted in bad faith to prevent removal. Accordingly, the notice of removal—filed more than 16

months after this case was originally filed in state court—was untimely and remand is appropriate

on this basis .

B.      Whether the Non-Diverse Defendants Were Improperly Joined

        The parties in this case lack complete diversity of citizenship because Plaintiffs and four

defendants—Taylor, Eagle, First State, and Fidelity—are Louisiana citizens. 120 Nonetheless,

Removing Defendants contend that the Court has diversity jurisdiction over this matter because

Plaintiffs improperly joined the four non-diverse defendants.121

        In the June 9, 2020 Order, the Court addressed the issue of whether the non-diverse

defendants were improperly joined. 122 The Court held that the non-diverse parties were not

improperly joined and remand was therefore appropriate under the traditional Rule 12(b)(6)-type

analysis finding that “Plaintiffs had explicitly raised strict liability and negligence claims against



        119
              Id.
        120
              Rec. Doc. 1 at 3.
        121
              Id. at 5.
        122
              Brindell, 2020 WL 3056398, at *6.

                                                  20
         Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 21 of 25




Taylor and Eagle for manufacturing, selling, distributing, and/or supplying asbestos-containing

materials where Decedent was allegedly exposed to asbestos.”123 The Court declines to revisit this

issue.

         The Court further found that, even under a summary inquiry analysis, the non-diverse

defendants were not improperly joined.124 While the Court did note in the June 9, 2020 Order that

it had considered Mr. Kain’s affidavit in finding that the non-diverse parties were properly joined,

the Court’s Order specifically states that “even if the Court did not consider Kain’s declaration,

the Court’s conclusion would not differ” because Utility had not presented evidence that would

negate the possibility of recovery against the non-diverse defendants. 125 Additionally, the Court

has determined in Section A above that Mr. Kain’s affidavit was not fraudulent. Accordingly, the

Court also declines to revisit the issue of Mr. Kain’s affidavit as it relates to improper joinder.

         Removing Defendants now argue that this Court should “pierce the pleadings” and conduct

a summary inquiry because they allege it is clear that Plaintiffs have no intention of pursuing

claims against the non-diverse defendants. 126 Removing Defendants urge this Court to consider

evidence of the discovery process thus far and review Plaintiffs’ expert reports as proof that

Plaintiffs “have no reasonable basis to recover” against the non-diverse defendants and therefore,

the non-diverse defendants were improperly joined.127 Specifically, Removing Defendants allege



         123
            Id. at *5 (citing Lucas v. Hopeman Bros., 2010-1037 (La. App. 4 Cir. 2/16/11), 60 So. 3d 690, 699 (“To
         prevail in an asbestos case, the plaintiffs must show, by a preponderance of the evidence, that the decedent
         was exposed to asbestos from the defendant’s product, ‘and that he received an injury that was substantially
         caused by that exposure.’”)).
         124
               Id. at *6.
         125
               Id. at *6 n. 100.
         126
               Rec. Doc. 8 at 8.
         127
               Id. at 8–13.

                                                         21
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 22 of 25




both that Plaintiffs have “wholly failed to take any steps to develop any evidence against the non-

diverse defendants,” and that “none of Plaintiffs’ retained experts opine that the non-diverse

[d]efendants caused or contributed to Decedent’s disease or death.” 128 During oral argument,

Removing Defendants cited Michel v. Ford Motor Company 129 and Smith v. Union Carbide130 to

support these arguments.

        When conducting a summary inquiry, the Court determines only whether the plaintiff may

possibly recover against a non-diverse defendant 131 and resolves all “contested issues of fact” in

the plaintiff’s favor. 132 A court does not assess “whether the plaintiff will actually or even probably

prevail on the merits of the claim,” but only determines whether there is “a possibility that the

plaintiff might do so.” 133 Despite Removing Defendants’ argument to the contrary, Plaintiffs’

expert reports provide support for Plaintiffs’ assertion that they are actively pursuing their claims,

and have a possibility of recovering, against the non-diverse defendants. For example, Dr. Richard

Cohen’s opinion clearly states:

        Based on the information available to me and that I have reviewed in this case,
        [Decedent] had significant and meaningful exposures to asbestos from his work
        with and around asbestos containing products including brakes, insulation, and the
        associated dust and debris. It is my opinion to a reasonable degree of medical
        certainty that [Decedent] had a malignant mesothelioma that was caused by these
        identified exposures to asbestos. His asbestos exposure was the direct and sole
        cause of his mesothelioma.134


        128
              Rec. Doc. 8 at 3.
        129
              2018 WL 4091048 (E.D. La. Aug. 8, 2018) (Vance, J.).
        130
              2013 WL 6244199 (E.D. La. Dec. 3, 2013) (Barbier, J.).
        131
              See Cumpian v. Alcoa World Alumina, L.L.C., 910 F.3d 216, 220 (5th Cir. 2018).
        132
              Travis, 326 F.3d at 648–49.
        133
              Guillory, 434 F.3d at 308–09.

        134
              Rec. Doc. 8-1 at 6 (emphasis added).

                                                         22
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 23 of 25




Likewise, Dr. Marty Kanarek’s report notes that Decedent was “exposed to asbestos from

insulation on ships,” and he opines that “[a]ll types of asbestos are known to cause mesothelioma

and there is no known safe level of exposure and all doses are cumulative in increasing the risk of

mesothelioma.”135 Finally, Dr. Brent Staggs’ report notes that Decedent “was present and exposed

to asbestos from maintenance work and insulation repair work performed on the ships by a variety

of contractors, including Eagle and [Taylor].”136 Dr. Stagg opines:

       [Decedent] had significant exposures to asbestos from his frequent and proximate
       work with and around asbestos containing products, over his working lifetime. It is
       my opinion to a reasonable degree of medical certainty that [Decedent] has a
       malignant mesothelioma and pleural plaques that were caused by these identified
       and substantial exposures to asbestos. 137

Each of these reports supports Plaintiffs assertion that they are diligently pursuing their claims and

have a possibility of recovering against the non-diverse defendants, who they allege contributed

to Decedent’s injury by exposing him to asbestos dust found in insulation.

       Removing Defendants’ reliance on Michel v. Ford Motor Company and Smith v. Union

Carbide is also misplaced, as both cases are clearly distinguishable from the instant action. In both

cases, the plaintiffs brought suit against non-diverse defendants, including Taylor, for alleged

asbestos exposure. 138 In both cases, the plaintiffs relied on the same affidavit by a former Taylor

employee who “affirm[ed] that he worked in several worksites where asbestos was present and

many worksites where Taylor supplied asbestos materials.”139 In each case, the plaintiffs relied on


       135
             Rec. Doc. 1-2 at 427.
       136
             Rec. Doc. 8-1 at 34.
       137
             Id.
       138
             Michel, 2018 WL 4091048, at *1; Smith, 2013 WL 6244199, at *1.
       139
          Smith, 2013 WL 6244199, at *1; see also Michel, 2018 WL 4091048, at *3 (“Judge Carl Barbier denied
       a motion to remand in a nearly identical case where the plaintiff relied on the same Corcoran affidavit.”).

                                                      23
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 24 of 25




the affidavit to dispute the defendants’ argument that Taylor was improperly joined. 140 In both

cases, the presiding district court judges held that this affidavit alone did not give the plaintiffs a

“reasonable chance of prevailing” against Taylor and thus Taylor was improperly joined. 141 The

plaintiffs in both cases failed to present any evidence showing that Taylor actually exposed the

injured party to asbestos. 142

       Here, by contrast, Plaintiffs are not relying on an affidavit submitted by a Taylor or Eagle

employee. Instead, Plaintiffs rely on the testimony of Mr. Kain, Decedent’s co-worker who had

first-hand knowledge of Decedent’s possible exposure by the non-diverse defendants.

Additionally, Plaintiffs’ expert reports clearly show that Plaintiffs are still pursuing claims against

the non-diverse parties. Because there is a reasonable basis for predicting that state law would

allow Plaintiffs to recover against the non-diverse defendants, 143 there is no improper joinder and

remand is appropriate on this basis.144

                                                V. Conclusion

       Considering the foregoing reasons, Removing Defendants have not shown that Plaintiffs

provided a false affidavit in Plaintiffs’ first motion to remand in order to circumvent federal



       140
             Michel, 2018 WL 4091048, at *3; Smith, 2013 WL 6244199, at *4.
       141
             Michel, 2018 WL 4091048, at *3; Smith, 2013 WL 6244199, at *5.
       142
          Michel, 2018 WL 4091048, at *2 (“None of the plaintiffs' experts reference products of the type produced
       by Taylor-Seidenbach in their testimony”); Smith, 2013 WL 6244199, at *4–5.
       143
             Smallwood, 385 F.3d at 576.
       144
          Plaintiffs also argue that the notice of removal is procedurally deficient because Defendants did not obtain
       the consent of the non-diverse defendants prior to removal as required under 28 U.S.C. § 1446(b). Rec. Doc.
       5-1 at 5. The Fifth Circuit has held that consent for removal is not required from an improperly-joined
       defendant. Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993). Here, however, as discussed
       above, the Court has found that the non-diverse defendants were properly joined. Therefore, consent from all
       defendants was required prior to removal. Because Defendants did not obtain consent from the non-diverse
       defendants, the notice of removal is deficient.

                                                        24
      Case 2:21-cv-00216-NJB-DMD Document 28 Filed 02/23/21 Page 25 of 25




jurisdiction nor that Plaintiffs failed to pursue their claims against the non-diverse defendants after

this Court’s June 9, 2020 Order remanding this case. Therefore, Removing Defendants have

failed to provide evidence that Plaintiffs acted in bad faith to prevent removal or that Plaintiffs

did not intend to pursue claims against the non-diverse defendants. Therefore, remand is

appropriate. Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs Carolyn Brindell, John Brindell III, Connie

Dupay, and Christopher Brindell’s “Emergency Motion to Remand”145 is GRANTED.
                                     23rd day of February, 2021.
       NEW ORLEANS, LOUISIANA, this _____




                                        _________________________________________
                                        NANNETTE JOLIVETTE BROWN
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




       145
             Rec. Doc. 5.

                                                  25
